 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136 Myth, Inc. d/b/a Pikes Peak Pain Program and Kim M. McKeon. Case 27ŒCAŒ14384 August 20, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN,   HURTGEN, AND BRAME  On June 16, 1997, Administrative Law Judge Clifford H. Anderson issued the attached decision. The General Counsel filed exceptions and a supporting brief, the Re-spondent filed an answering brief, and the General Coun-sel filed a brief in reply.1 The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,2 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  CHAIRMAN GOULD, dissenting. The General Counsel expressly provided an opportu-nity for the Board to abandon the restrictive interpreta-tion of concerted activity adopted by the Board in Meyers Industries1 by alleging in the complaint and argu-ing before the judge that Charging Party McKeon™s filing of a wage claim with the Colorado State Department of Labor  constitutes concerted activity.  In so doing, the General Counsel urges a return to the theory of concerted activity set forth in Alleluia Cushion Co., 221 NLRB 999 (1975).  My colleagues rebuff the General Counsel™s offer to revisit this most important area of law.  I accept it.   The warring interpretations of concerted activity set forth in Alleluia and Meyers II reflect two very different views of the Act and the Board™s role in the statutory scheme of labor laws.  The concept of implied concerted activity in Alleluia expands the reach of Section 7 of the Act to individual action that asserts a collective right and requires the Board to accommodate other labor laws by protecting individual employees who assert rights created for all employees by workplace-related statutes. It pro-tects unsophisticated, unorganized employees and pre-sents a clear analytical approach that reduces the number of issues to be litigated.                                                                                                                        1 Kenneth P. Prill, charging party in Meyers Industries, 281 NLRB 882 (1986),  affd. sub nom. Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied sub nom. Meyers Industries v. NLRB, 487 U.S. 1207 (1988), participated in this case as amicus curiae and filed an amicus brief. 2 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 Meyers Industries (Meyers I), 268 NLRB 493 (1984), remanded sub nom. Prill v. NLRB (Prill I), 755 F.2d 941 (D.C. Cir. 1985); Meyers Industries (Meyers II), 281 NLRB 882 (1986), affd. sub nom. Prill v. NLRB (Prill II), 835 F.2d 1481 (D.C. Cir. 1987), cert. denied mem. Meyers Industries, 487 U.S. 1205 (1988). The Meyers II theory of concerted action restricts the reach of Section 7 to employee action which has a direct link to actual group action and confines the Board™s role to that of a highly technical arbiter of the statute it ad-ministers. It creates a division between the protection afforded organized and unorganized employees and pre-sents a complex analysis which generates litigation. The acceptance or rejection of precedent on the theory of concerted activity indicates, perhaps more clearly than in any other area of the statute we administer, where a Board member stands on such critical matters as statu-tory construction and the scope of the Board™s role in administering the Act.   I am of the view that Alleluia™s construction of Section 7 and its understanding of the Board™s responsibility to accommodate other labor laws is the better view. It is with disappointment, therefore, that I find that I stand alone.   A review of the rationales of Alleluia and Meyers II and court response to Meyers II illuminates the policy considerations underlying each view. It also provides the basis for concluding that policy considerations weigh far more heavily toward the Alleluia understanding of con-certed activity.   The rationale of Alleluia Cushion  In Alleluia, employee Henley was discharged for noti-fying the California Occupational Safety and Health Administration (OSHA) of unsafe conditions at the workplace. There was no evidence that Henley purported to represent other employees or sought their aid in pursu-ing safety complaints. There was also no evidence that he acted in conjunction with other employees, that his ac-tion was an outgrowth of previous employee discussions, or that other employees shared his concern for safety. The Board concluded, however, that this absence of evi-dence was not sufficient to establish that other employees did not share his interest in safety or support his safety complaints.   Asserting that safe working conditions were ﬁmatters of great and continuing concern for all within the work force,ﬂ2 the Board observed that Congress had recog-nized this concern through enactment of the Occupa-tional Safety and Health Act,3 as had state and local gov-ernments through the passage of similar legislation. The Board found that Henley™s filing of the OSHA complaint was in furtherance of employee rights under the Califor-nia Occupational Safety and Health Act. The Board held:   2 Alleluia Cushion Co., supra at 1000.  3 29 U.S.C. §§ 651Œ678.  326 NLRB No. 28  PIKES PEAK PAIN PROGRAM 137 It would be incongruous with the public policy enunci-
ated in such occupational safety legislation (i.e., to pro-
vide safe and healthful working conditions and to pre-

serve the nation™s human resources) to presume that, 
absent an outward manifestation of support, Henley™s 
fellow employees did not agree with his efforts to se-
cure compliance with the statutory obligations imposed 
on Respondent for their benefit. Rather, since mini-
mum safe and healthful employment conditions for the 
protection and well-being of employees have been leg-
islatively declared to be in the overall public interest, 
the consent and concert of action emanates from the 
mere assertion of such statutory rights. Accordingly, 
where an employee speaks up and seeks to enforce 
statutory provisions relating to occupational safety de-
signed for the benefit of all employees, in the absence 
of any evidence that fellow employees disavow such 
representation, we will find an implied consent thereto 
and deem such activity to be concerted. [Id. at 1000, 
footnote omitted.] 
 In essence, the Board foun
d that the assertion of a 
work-related statutory righ
t created the rebuttable pre-
sumption that other employees joined or consented in the 
assertion of the right. It further found that the Act cannot 
be administered in a vacu
um. Instead, the Board must 
recognize the purposes and polices of other employment 
legislation, and construe the Act in a manner which sup-
ports the overall scheme of labor laws. By so doing, the 
Alleluia
 Board followed the t
eaching of the Supreme 
Court in 
Southern Steamship Co. v. NLRB
, 316 U.S. 31, 
47 (1942), that :  
 [T]he Board has not been commissioned to effectuate 
the policies of the Labor Relations Act so single-
mindedly that it may wholly ignore other and equally 
important Congressional objectives. Frequently the en-
tire scope of Congressional purpose calls for careful 
accommodation of one statutory scheme to another, 
and it is not too much to demand of an administrative 

body that it undertake this accommodation without ex-
cessive emphasis upon its immediate task.  
 The overruling of 
Alleluia Cushion
 and the new theory of 
concerted activity set forth in 
Meyers I and II  
In 1984, a newly constituted Board halted the trend of 
expanding the protections of Section 7 with the overrul-

ing of 
Alleluia
 and the adoption of an expressively nar-
row construction of Section 7 in 
Meyers I. Asserting that 
the legislative history of Section 7 shows that Congress 

considered the concept of ﬁc
oncerted activitiesﬂ in terms 
of individuals united in pursuit of a common goal, the 
Board concluded that concerted activity must involve 
actual collective activity in some form. In rejecting the 
approach of Alleluia
, the Board stated:  
 [W]e are persuaded that the per se standard of con-
certed activity, by which the Board determines what 
ought to be
 of group concern and then artificially pre-
sumes that it 
is of group concern, is at odds with the 
Act. The Board and courts always considered, first, 

whether the activity is concerted, and only then, 
whether it is protected. This approach is mandated by 

the statute itself, which requires that an activity be both 
ﬁconcertedﬂ and ﬁprotected.ﬂ A Board finding that a 
particular form of individual activity warrants group 
support is not a sufficient basis for labeling that activity 
ﬁconcertedﬂ within the meaning of Section 7. [268 
NLRB at 496.] 
 In support of this approach, the Board emphasized that the 

courts of appeals that had reviewed the post-
Alleluia 
cases 
had rejected the per se standard of concerted activity.
4 The 
Board then went on to define concerted activity as, in gen-
eral, requiring an employee™s activity to be engaged in with 
or on the authority of other employees. It referred to this as 
the ﬁobjectiveﬂ standard of concerted activity.  
Courts of Appeals™ response to 
Meyers I
  1. The D.C. Circuit
. On February 26, 1985, the D.C. 
Circuit remanded 
Meyers I on the ground, inter alia, that 
the Board had erroneously assumed that its construction 
of ﬁconcerted activitiesﬂ was required by the Act.
5  In 
finding that the Act did not mandate the 
Meyers I
 inter-
pretation of concerted activity, the court stated that it 

read Supreme Court decision
s interpreting Section 7 as 
indicating that the statute gives the Board substantial 
responsibility to determine the scope of Section 7.
6 The court made special reference to 
NLRB v. City Dis-
posal Systems
,7 a Supreme Court decision issuing after 
Meyers I, addressing the question of whether an individ-
ual employee™s assertion of a right covered by a collec-

tive-bargaining agreement constituted concerted activity. 
In City Disposal
, the Supreme Court was presented with 
the Board™s doctrine in 
Interboro Contractors
,8 which 
provides that an individual employee making a complaint 

under a collective-bargaining agreement is engaged in 
concerted activity within the meaning of Section 7 of the 
Act. The Court of Appeals for the Sixth Circuit had re-
jected the 
Interboro 
doctrine on the ground that the term 
ﬁconcertedﬂ in Section 7 must be read literally. The Su-
preme Court reversed the Sixth Circuit, finding that Sec-
tion 7 does not compel such a narrow and literal interpre-
                                                          
 4 The Board specifically referred to 
Ontario Knife Co. v. NLRB
, 637 F.2d 840 (2d Cir. 1980); 
Krispy Kreme Doughnut Corp. v. NLRB
, 635 
F.2d 304 (4th Cir. 1980); and 
NLRB v. Dawson Cabinet Co
., 566 F.2d 
1079 (8th Cir. 1977).  
5 Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985). 
6 The court cited Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978); 
NLRB v. J. Weingarten
, 420 U.S. 251 (1975); and 
NLRB v. Washingtion Alu-
minum Co., 370 U.S. 9 (1962), as upholding a broad construction of 
Sec. 7 in different contexts. 
7 465 U.S. 822 (1984). 
8 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138 tation of its language. The Court found that ﬁ[w]hat is 
not self-evident from the language of the Act . . . is the 
precise manner in which particular actions of an individ-
ual employee must be linked to the actions of fellow em-
ployees in order to permit it to be said that the individual 
is engaged in concerted activity.ﬂ
9 Finding that Section 7 
was subject to varying interpretations, the Court upheld 
the Board™s Interboro
 doctrine as a reasonable interpreta-
tion of the Act. The Court concluded that ﬁ[t]he invoca-

tion of a right rooted in a collective-bargaining agree-
ment is unquestionably an integral part of the process 
that gave rise to the agreement. That process . . . is a sin-
gle, collective activity.ﬂ
10  Relying on the Supreme Court™s broad construction of 
Section 7 in 
City Disposal
, the D.C. Circuit found that 
the Board erred in 
Meyers I in finding that its restrictive 
interpretation of concerted activity was mandated by the 

Act. The court also questioned the Board™s reliance on 

judicial decisions rejecting 
Alleluia.
 It noted that many of 
these cases relied on reasoning that disapproved all forms 

of constructive concerted activity, including the 
Inter-
boro
 doctrine, and thus did not survive 
City Disposal
.11 The court further noted that other judicial decisions re-

jecting 
Alleluia
 involved individual complaints about job 
conditions that were not based on occupational safety or 
other statutory rights.
12 Concluding that neither the lan-
guage or legislative history of Section 7 nor Supreme 
Court or other judicial decisions compelled the 
Meyers I
 definition of concerted activity, the court remanded the 

case to the Board for reconsid
eration of its position.   
2. The Second Circuit. In 
Ewing v. NLRB,13 the Sec-ond Circuit was also presented with the 
Meyers I
 theory 
of concerted activity. There, the Board dismissed a com-
plaint alleging that the employ
er refused to rehire an em-
ployee after a layoff in the mi
staken belief that he had 
filed a complaint with the Occupational Safety and 
Health Administration. The Board relied on 
Meyers I
 to 
find that the individual assertion of a statutory employ-
ment right did not constitute concerted activity.   
Citing the D.C. Circuit™s decision in 
Prill I, the Second 
Circuit found that the 
Meyers I
 interpretation of con-
certed activity was not mandated by the Act. The court 
also gave further rationale for finding that the 
Meyers I approach was not compelled by the Act. It suggested that 
the 
Alleluia
 presumption that other employees support 
the individual assertion of a statutory employment right 

was reasonable. Said the court:  
                                                          
                                                           
9 465 U.S. at  831. 
10 Id. 
11 The court pointed to 
Jim Causley Pontiac v. NLRB, 620 F.2d 122 
(6th Cir. 1980); 
NLRB v. Bighorn Beverage
, 614 F.2d 1238 (9th Cir. 
1980); NLRB v. Dawson Cabinet Co
., 566 F.2d 1079 (8th Cir. 1977); 
and NLRB v. Buddies Supermarkets, Inc
., 481 F.2d 714 (5th Cir. 1973).   
12 The court pointed to 
Ontario Knife Co. v. NLRB
, 637 F.2d 840 (2d 
Cir. 1980); and 
Pelton Casteel, Inc. v. NLRB, 627 F.2d 23 (7th Cir. 
1980). 
13 768 F.2d 51 (2d Cir. 1985). 
 The validity of that presumption ﬁdepends upon the ra-
tionality between what is proved and what is inferred.ﬂ 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793, 805 

(1945). Group support may rationally be assumed, ab-
sent evidence to the contrary, because fellow employ-
ees presumably want to be free to assert such a right 
without fear of losing their jobs. [Id. at 55.]  
The Rationale of 
Meyers II  The Meyers II Board adhered to the restrictive defini-
tion of concerted activity set out in 
Meyers I. No longer 
asserting that this definition was mandated by the Act, 
the Board found that it was the definition most respon-
sive to the central purposes 
of the Act. The Board looked 
to Supreme Court decisions emphasizing the Act™s 
unique protection for joint employee action such as 
NLRB v. Jones & Laughlin Steel Corp
.,14 stressing the 
importance of unionization to enable employees to deal 
on an equal basis with their employer; and 
Metropolitan 
Life Insurance. Co. v. Massachusetts
,15 emphasizing the 
difference between minimum-labor-standard laws which 

apply to all employees and the NLRA which protects 
collective bargaining. Given this emphasis on group ac-
tion, the Board found it appropriate to require some link-
age to group action in order for conduct to be deemed 
concerted under Section 7.  
The Board also found that the 
Meyers I definition of 
concerted activity was consistent with 
City Disposal.
 The 
Board noted the Court™s emphasis on the assertion of 
rights under the collective-bargaining agreement as part 
of a single collective activity. 
The Board also stated that:  
 It was recognized that the actions of the individual em-
ployee engaged in concerted activity might be remote 
in time and place from group action but, at some point, 

there would be an outer limit to concerted activity in 
order to be faithful to the collective-action component 
of Section 7. [Citations omitted.] 
 Finally, the Board found that no linkages to concerted 
activity could be found in a single employee™s invocation 

of a statute enacted for the 
protection of employees gen-
erally. The Board concluded that the only concerted ac-

tivity involved in the enactment of statutes was the activ-
ity of the legislators and the lobbying process. This activ-
ity, however, was not generated by employees and was 
too remotely related to the activities of employees in the 
workplace to come within the 
protection of Section 7. As 
to whether policy considerations should lead the Board 
nevertheless to protect such attenuated activity because it 

is aimed at securing compliance with other work-related 
statutes, the Board found that it ﬁwas not intended to be a 
forum in which to rectify all the injustices of the work-
place.ﬂ16   14 301 U.S. 1 (1937). 
15 106 S.Ct. 2380 (1985). 
16 Meyers II, supra at 888. 
 PIKES PEAK PAIN PROGRAM 139Court Response to the 
Meyers II
 Decision  
1. The D.C. Circuit. The court affirmed the Board™s 
judgment, finding that the rationale given in 
Meyers II was a reasonable interpretation of Section 7 of the Act.
17 As the court had noted in its earlier decision remanding 
Meyers I, its scope of review of Board decisions is lim-
ited; it may not second-guess lawful judgments.
18 De-spite its deferral to the Board™s discretion and expertise, 

the court made clear that its approval of 
Meyers II was 
based solely on the finding that it was a reasonable inter-
pretation of Section 7 that did not exclude the possibility 
of other reasonable interpretations. The court stated:  
 By requiring that workers actually band together, the 
NLRB has adopted a reasonableŠ
but by no means the 
only reasonable
Šinterpretation of Section 7. [Empha-
sis added.]
19   Similarly, in concluding that the 
Meyers II
 rejection of 
Alleluia
 was not inconsistent with 
City Disposal
, the 
court stated:  The Supreme Court simply recognized that a worker™s 

actions are concerted when tied to the actions of his fel-
low employees, and in 
City Disposal
, the collective 
bargaining agreement itself provided the bond between 

one worker and another. 
City Disposal
 neither re-
quired nor precluded treating workplace-related statu-
tory rights as establishing without more the necessary 
bond among workers
.20 [Emphasis added.]  
 To be sure, the D.C. Circuit approved the 
Meyers II definition of concerted activity 
as a proper exercise of the 
Board™s broad authority to interpret the Act. At the same 
time, however, it clearly
 indicated that the Alleluia
 doc-
trine of implied concerted activity was also a reasonable 
interpretation of Section 7. It cleared the way for a return 
to 
Alleluia
 by a future Board.  
2. The Second Circuit
. As noted earlier, the court in 
its remand affirmatively suggested that it would be rea-

sonable to find that the individual assertion of a statutory 

employment right was protected under Section 7. The 
Board rejected that suggestion and adhered to its dis-
missal of the complaint, relying on the rationale of 
Mey-ers II. Again, going farther than the D.C. Circuit, the 
court stated:  The Board™s conclusion that a single employee™s invo-
cation of a statutory employment right is not ﬁconcerted 
activit[y]ﬂ under Section 7 is not, in our view, prefer-

able. Nevertheless, we reluctantly conclude that the 
Board has offered a reasonab
le interpretation of the 
Act.
21                                                             
                                                           
17 Prill II, supra at 1481. 
18 Prill I, supra at 942. 
19 Prill II, supra at 1484. 
20 Id. at 1484Œ1485. 
21 Ewing v. NLRB
, 861 F.2d 353, 355 (2d Cir. 1988).  
Agreeing with the D.C. Circuit™s analysis that the Act 
ﬁcould be read to support either the 
Alleluia
 or 
Meyers interpretation of concerted activity,ﬂ the court held the 

Meyers definition of concerted activity to be a reasonable 
construction of the Act.
22  The court, however, was 
clearly uneasy with the 
Mey-ers II restrictive approach to Section 7. Agreeing with the 
D.C. Circuit, the court found that 
City Disposal
 did not 
require the 
Meyers II
 view of concerted activity. The 
court stated:  The conclusion that individual invocation of 
statutory rights bears little relation to the collective 
process at the core of the Act is not the only reading 
of the NLRA. Statutory rights form the fabric upon 
which employees weave the 
pattern of their collec-
tive-bargaining agreement. The NLRB, citing 
City Disposal
, noted that this process begins when a un-
ion is formed and continues during negotiation. It 
might have also viewed the procedure more compre-
hensively. A labor-management agreement is not 
written on a tabula rasa; rather, it is created against 
the background of a panoply of statutory employ-
ment rights. Employees, conscious of the milieu in 
which they decide to organize and bargain, rely on 
the availability of the enacted rights they already 
possess.
23   
 The 
Meyers II
 approach focused on the limiting aspects of 
City Disposal
. The court found that it would have been 
equally plausible to find that 
City Disposal
 presents ﬁa 
broad vision of the ‚integral aspect[s] of . . . [the] collective 

process.™ﬂ
24   
The Second Circuit clearly i
ndicated that it would have 
adopted the 
Alleluia
 approach, had it the authority to do 
so. The court stated: 
 Were we considering the question de novo, we might 
have considered the opposite view more in keeping 
with the spirit and purpose of the NLRA. . . . The vast 
majority of American employees are not unionized. 
They do not work under the protections a collective 
bargaining agreement affords. Statutory employment 
rights provide the only protection they have against the 

arbitrary power of their employer. As it stands, the 
NLRB™s interpretation of Section 7 would allow man-
agement to discharge or otherwise discipline an indi-
 22 Member Hurtgen notes that 
Meyers 
represents a permissible read-
ing of the Act that no court has over
turned in the past 14 years. It 
should be no surprise that 
a court has not overturned 
Meyers
. The scope 
of court review is limited to whet
her the Board™s interpretation of the 
Act is reasonable and therefore perm
issible. A permissible interpreta-
tion is quite different, however, from
 a preferable interpretation. The 
Second Circuit indicated that 
Alleluia
 was not only a reasonable inter-
pretation of the Act but also the 
preferable
 interpretation. The court 
suggested that it would have overturned 
Meyers had its scope of review 
allowed it to decide the issue de novo. 
23 Id. at 360.  
24 Id., citing 
City Disposal, 465 U.S. at 835. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140 vidual worker for exercising statutory employment 
rights. [Id. at 359, footnote omitted.] 
 In affirming 
Meyers II as a reasonable interpretation of 
concerted activity, the court somewhat unhappily did its 
duty: ﬁ[I]f reasonable, we must take the Board™s views as 
we find them, not as we might like them to be.ﬂ
25  Concluding Analysis  
The review of the rationales of 
Alleluia
 and Meyers II and the courts™ response shows that neither the language 
or history of the Act nor Supreme Court decisions com-
pel only one theory of concerted activity. In this regard, 
the Supreme Court t
eaches that the rights guaranteed in 
Section 7 are protected ﬁnot for their own sake but as 
instruments of national labor policy.ﬂ
26 In my view, the 
demands of national labor policy vastly favor the 
Alleluia
 theory of concerted activity.   
First, I note that although the legislative history is si-
lent as to the precise meaning of ﬁconcerted activitiesﬂ in 
Section 7, the use of the term ﬁconcertﬂ in the evolution 
of labor law in this country indicates that its use in the 
Act was intended to expand employee rights. The term 
first appeared in legislation designed to shield organized 
labor from the criminal cons
piracy doctrine and the in-junctive power of the courts.
27 In light of this history, it is 
proper and preferable to infe
r that the use of ﬁconcertedﬂ 
in the Act was intended to assure that what was lawful 

activity by one employee, was not unlawful because 
other employees joined it:  
 The assumption of the Act was 
not
 that action which 
should be protected when engaged in by a group should 
be left unprotected when engaged in by an individual, 
but that lawful individual action should not become 
unlawful when engaged in collectively. [Footnote omit-
ted.]28   This interpretation of Section 7 has been supported by 
other commentators
29 and is, in my judgment, the best 
view of the meaning of ﬁconcerted activity.ﬂ   
Second, the 
Alleluia
 approach places the Board in its 
proper role of protecting employees who attempt to im-
prove their working conditions and accommodating other 
labor laws in administering the Act. One of the great 
criticisms of 
Alleluia
 is that it arrogates too much re-
sponsibility to the Board. I do not subscribe to this view.   
                                                          
                                                           
25 Id. at 361. 
26 Emporium Capwell Co. v. Western Addition Community Organi-
zation, 420 U.S. 50, 62 (1975). 
27 See Gorman & Finkin, 
The Individual and the Requirement of 
ﬁConcertﬂ Under the National Labor Relations Act
, 130 U. Pa. L. Rev. 
286 (1981). 
28 Id. at 336. 
29 See, e.g., Lynd, 
The Right to Engage in Concerted Activity After 
Union Recognition: A Study of the Legislative History
, 50 Ind. L.J. 720, 
726Œ734 (1975), and Note, 
Individual Rights for Organized and Unor-
ganized Employees Under the Nation Labor Relations Act
, 58 Tex. L. 
Rev. 991, 1006Œ1008 (1980). 
The Meyers II Board recognized that the Board had a 
duty to construe the labor laws so as to accommodate the 
purposes of other Federal laws, but held that such a duty 
was quite different from: ﬁtaking it upon ourselves to 
assist in the enforcement of other statutes. The Board 
was not intended to be a forum in which to rectify all the 
injustices of the workplace.ﬂ
30  This is an erroneous view 
of the purpose of 
Alleluia
. Of course, the Board should 
not be in the business of enforcing other statutes, Federal 

or state. The 
Alleluia
 interpretation of concerted action, 
however, does not involve enforcing statutes. It merely 
assures that employees will not be discharged or disci-
plined by their employers for 
their
 individual attempts to 
secure enforcement of statutes
 governing the workplace.   While it may be true that some work-related statutes 
contain provisions against retaliation, not all do. One of 
the central purposes of the Act, which sets it apart from 
other legislation, is that it protects employees who at-
tempt to improve their working conditions. It, therefore, 
is reasonable for the Board to fulfill its duty of accom-
modating other labor laws by protecting an employee 

who asserts work-rel
ated statutory rights designed to 
improve working conditions.   
This role is particularly critical now when so large a 
percentage of the employees covered by the Act do not 
have a collective-bargaining representative or the protec-
tions of a collective-bargaini
ng agreement. For such un-
organized employees, the asser
tion of work-related statu-
tory rights, as the Second 
Circuit emphasized, is one of 
the only means they have to oppose the economic power 
of their employers. See also Gould, Estes, Rudy, Wise, 
Hay & McClain, 
To Strike a New Balance: A Report of 
the Ad hoc Committee on Termination at Will and 
Wrongful Discharge, Labor and Employment Law News
, State Bar of California (1984); Note, 
Uniform Law 
Commissioners™ Model Employment Termination Act 
Drafted by the National Conference of Commissioners 
on Uniform State Laws
 (1991); Bellace, A Right to Fair 
Dismissal: Enforcing a Statutory Guarantee
, 16 U. Mich. 
J.L. Rev. 207 (1983); Dertouzos, Holland & Ebener, 
The 
Legal and Economic Consequences of Wrongful Termi-

nation
, RAND Institute for Civil Justice (1988); Glendon 
& Lev, Changes in the Bonding of the Employment Rela-

tionship: An Essay on the New Property
, 20 Boston Col-
lege L. Rev. 457 (1979); W. B. Gould, 
The Idea of the 
Job as Property in Contemporary America: The Legal 
and Collective Bargaining Framework
, 1986 Brigham 
Young University L. Rev. 885; W. B. Gould, 
Stemming 
the Wrongful Discharge Tide: A Case for Arbitration
, 13 Employee Relations L.J. 404 (1987Œ1988); W. B. Gould, 
Protection From Wrongful Dismissal
, N.Y. Times (Oct. 
22, 1984); P. Kim, 
Bargaining with Imperfect Informa-
tion: A Study of Worker Perceptions of Legal Protection 
in an At-Will World
, 83 Cornell L. Rev. 105 (1997); 
 30 Meyers II, supra at 888. 
 PIKES PEAK PAIN PROGRAM 141Miller & Estes, Recent Judicial Limitations on the Right 
to Discharge: A California Trilogy
, 16 U.C. Davis L. 
Rev. 65 (1982). Note, 
Implied Contract Rights to Job 
Security, 26 Stan. L. Rev. 335 (1974). To read Section 7 
so narrowly as to exclude individual employees who as-
sert such important collective rights when such a reading 
is purely a matter of policy, does a great disservice to 

vast numbers of employees who do not have collective-
bargaining representatives and who must otherwise de-
pend on the happenstance of whether a retaliatory provi-
sion is included in the statute they assert.   
A narrow reading of Section 7 also creates an unneces-
sary gulf between represented and unrepresented em-
ployees. The D.C. Circuit warn
ed against such a result in 
its remand to the Board upon review of 
Meyers I
:  [T]he Board™s decision in 
Meyers
 produces the anom-
aly that a unionized worker who complains about 
safety or other matters covered by a collective-
bargaining agreement will be held protected under 
In-
terboro
 and 
City Disposal
, while an unorganized em-
ployee will be denied protection for engaging in identi-
cal conduct. We agree with the Board that its responsi-
bility is to apply the National Labor Relations Act and 
not to enforce all state and federal law. This does not 
mean, however, that with respect to matters within its 
discretion, the Board should ignore the policy implica-

tions of its decisions. [
Prill v. NLRB
, 755 F.2d at 957.] 
 In my view, it is neither n
ecessary nor desirable to al-
low the determination of whether an employee™s action is 
protected by the Act to tu
rn on whether the employee 
asserts a right covered by a collective-bargaining agree-
ment or a right covered by a 
work-related statute. There 
is a strong parallel between the assertions of these rights. 
In both cases, the right asserted is not an individual right, 
but one that is created expressly for employees in the 
workplace. In both cases, there is reason to believe that 
the assertion of the right by 
an individual employee is at 
heart a concerted act, consented to by other employees.   
True, the reasons for implying consent are different. In 
the case of the collective-ba
rgaining agreement, the 
agreement itself is the result of concerted activity by em-
ployees in the workplace where 
the right is asserted. As 
the Supreme Court found in 
City Disposal
, the assertion 
of the right covered by the collective-bargaining agree-
ment is part of the process which gave rise to the agree-

ment. In the case of the stat
utory work-relat
ed right, the 
right is created in the public interest for the benefit of 
employees in the workplace. It
 is reasonable to presume 
that other employees consent to the assertion of a right 
collectively benefiting them. Indeed, as the 
Alleluia
 Board found, it is inconsiste
nt with the public policies 
establishing the statutory rights to presume that employ-
ees do not support the assertion of the right simply be-
cause there is no outward manifestation of group support. 
Further, I agree with the Second Circuit™s view that statu-
tory employment rights form part of the fabric of work-
place which provides the background against which any 
organizing and collective bargaining must occur. The 
same is true of the judicially fashioned common law em-
ployment rights in areas like wrongful discharge. All of 
these rights are, therefore, not isolated from the collec-tive-bargaining process.   
Finally, the simplicity of analysis in 
Alleluia
 and more 
efficient use of the Board™
s resources are major policy 
considerations favoring the abandonment of 
Meyers II. Under the 
Alleluia
 approach, the initial inquiry is con-
fined to whether an individual employee asserted a work-
related statutory right and suffered discharge or disci-
pline in retaliation. In contrast, the 
Meyers II
 approach 
requires a complex, often convoluted analysis when col-
lective rights are asserted by an individual employee. 
Thus, it must be determined whether the employee™s ac-
tion was authorized by other employees,
31 generally re-
lied upon in some way by at least one employee,
32 or was 
engaged in with the object of initiating or inducing or 

preparing for group action or had some relation to group 

action.
33 An inquiry of such complexity necessarily in-
creases the Board™s expenditure
 of resources on wasteful 
litigation.
34 It also places an undu
e burden on unsophisti-
cated, unorganized employees. Whether such an em-
ployee™s individual assertion of a collective right is pro-
tected depends on how and to whom the employee as-
serts the right. Employees who do not have a representa-
tive and who, in an unorganized setting, may be hesitant 
to involve themselves in open calls for group action 

should not be required to engage in such sophisticated or 
formalistic maneuvers to be shielded from discharge for 
asserting a right granted by statute to all employees in the 
workplace.35 Again, the attempt by employees to show 
that they have gone through the proper hoops and had the 
appropriate discussions and communications demonstrat-
                                                          
 31 Allied Erecting Co
., 270 NLRB 277 (1984).  
32 Walter Brucker & Co
., 273 NLRB 1306 (1984). 
33 Mushroom Transportation Co. v. NLRB
, 330 F.2d 683 (3d Cir. 
1964). 
34 See my dissent in 
Flint Iceland Arena
, 325 NLRB 318 (1998), 
where I also urge the diminishment
 of potentially wasteful litigation 
within the context of non-Board settle
ments. Illustrative of a decision 
which substantially diminished litig
ation through its broad and clear 
mechanical rule relating to jurisdiction was 
Management Training
, 317 
NLRB 1355 (1995). The doctrine in 
Management Training
 has been 
approved in 
Teledyne Economic Development v. NLRB, 108 F.3d 56 
(4th Cir. 1997), and in 
Pikeville United Methodist Hospital. v. NLRB
, 109 F.3d 1146 (6th Cir. 1997), where we asserted jurisdiction over 
private employers. Consistent with th
is view, I have also advocated that 
the promotion of voluntary recognition agreements in order to avoid 
unnecessary litigation. See 
Smith™s Food & Drug Centers
, 320 NLRB 
844, 847Œ848 (1996) (Gould, W., concurring). The Board has con-
curred with this approach in its promotion of settlement agreements 
negotiated where a decertification pet
ition has been filed and an incum-
bent union has an established relationship with the employer. 
Douglas-Randall, Inc
., 320 NLRB 431 (1995). 
35 See W. B. Gould, 
Recent Developments Under the National Labor 
Relations Act: The Board and the Circuit Courts
, 14 U.C. Davis L. 
Rev. 497, 513Œ519 (1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142 ing that more than one em
ployee is involved, unnecessar-
ily produces burdensome and wasteful litigation where, 
when the subject matter in dispute clearly involves all 
employees, this elongated and torturous process is not 
necessary.  
Viewed against the history 
of the term ﬁconcert,ﬂ the 
simplicity of analysis which avoids formalistic games-

manship so detrimental to unorganized employees, the 
reduction of issues for litigation, the recognition of the 
collective nature of work-related statutes, and the ac-
commodation of other labor laws through the protection 
of an employee™s right to assert those laws compel the 
finding that 
Alleluia
 is far more in keeping with the spirit 
and purpose of the Act.   
 MEMBER 
HURTGEN, concurring.  
My dissenting colleague would overrule the extant law 
of Meyers, and would hold that an individual employee 
engages in concerted activity even if he acts alone in 
pursuing a personal claim be
fore a state agency. I would 
adhere to 
Meyers
, and I would hold that the aforemen-
tioned activity is not concerted.  
The reasons for my view are set forth in 
Meyers
 itself, and there is no need to repeat them here. However, I do 
wish to make three additional observations.  
First, my colleague concedes, as he must, that 
Meyers represents a permissible reading of the Act. Further, it 

has been on the books for 14 years, and no court has 
overturned it.
1 In the interests of stability and predictabil-
ity, I see no warrant for upsetting precedent, absent a 
compelling need to do so. There is no such need here.  
Second, to the extent that individual employees have 
been discharged in reprisal 
for their resort to state or 
Federal agencies, it would appear that 
those agencies 
themselves would have the primary responsibility for 
protecting access to their own processes. At least in the 
absence of a showing that 
significant numbers of agen-
cies do not afford such prot
ection, I see no need for Fed-
eral (NLRB) intrusion in this area.  
Finally, I disagree that 
Meyers creates a situation in 
which unorganized employees
 are unprotected while organized employees are protected. Unorganized em-
ployees have a Section 7 right to engage in concerted 
activity, just as union organized employees do. In addi-
tion, nonunion employees have a Section 7 right to re-
main nonunion, and they will still enjoy their Section 7 
right to engage in concerted activity. However, neither a 
unionized employee nor a nonunionized employee en-
gages in concerted activity when that employee simply 
goes to a state agency. 
City Disposal
2 is not to the con-
trary. In that case, the em
ployee invoked the collective-                                                          
                                                           
1 My colleague does not dispute this point. He simply refers to one 
court that suggested that it would ha
ve made a different policy choice. 
However, even that court was quick 
to add that the policy choice is for 
the Board to make. 
2 465 U.S. 822. 
bargaining agreement, i.e., the fruition of the Section 7 

effort of unit employees to
 achieve a union contract. 
Such activity is concerted. By contrast, in the instant 

case, the employee went to a state agency. I am unwilling 
to say that this activity is the same as that in 
City Dis-posal
.    Michael Cooperman, Esq., 
for the General Counsel
.    
Barbara Weil Gall 
and Dawn Leporati, Esqs. (Sherman & 
Howard), 
of Denver, Colorado, for the Respondent. 
DECISION    STATEMENT OF THE 
CASE   CLIFFORD H. A
NDERSON, Administrative Law Judge.  I heard 
this case  in Denver, Colorado, on February 6Œ8, 1997, pursu-
ant to a complaint and notice of hearing issued by the Regional 
Director of Region 27 of the National Labor Relations Board 
on April 30, 1996.  The complaint is based on a charge in Case 
27ŒCAŒ14384 filed on March 14, 1996, by Kim McKeon, an 
individual (the Charging Party), against Myth, Inc. d/b/a Pikes 
Peak Pain Program (the Respondent). Posthearing briefs were 
due on March 12, 1997.    
The complaint alleges and the answer denies that McKeon 
was: (1) warned on February 2, 1996; (2) work hours were 
reduced in  on February 21, 1996; and (3) discharged on March 
7, 1996, all because of her prot
ected concerted 
activities in 
violation of Section 8(a)(1) of the National labor Relations Act 
(the Act).     
All parties were given full opport
unity to participate at the 
hearing, to introduce relevant evidence, to call, examine, and 
cross-examine witnesses, to argue orally, and to file posthear-
ing briefs.    
On the entire record here, including helpful briefs from the 
General Counsel and the Respondent and from my observation 
of the witnesses and their de
meanor, I make the following 
FINDINGS OF FACT
1 I. JURISDICTION
 At all material times the Respondent, a Colorado corporation 
with a clinic and place of bus
iness in Colorado Springs, Colo-
rado (the Clinic), has been engaged in the operation of a clinic 

devoted to the relief of chronic pain.  At all relevant times, the 
Respondent has annually enjo
yed revenues in excess of 
$250,000 and during the same periods purchased  and received 

at its Clinic goods valued in excess of $10,000 directly from 
enterprises within the State of Colorado, which are engaged in 
interstate commerce.    
The complaint alleges, the answer admits, and based on the 
commerce facts set forth above I 
find that the Respondent is an 
employer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act.    
 1 As a result of the pleadings and the stipulations of counsel at the 
trial,  there were few  disputes of
 fact regarding collateral matters.  
Where not otherwise noted,  the findings here are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence. 
 PIKES PEAK PAIN PROGRAM 143II.  THE ALLEGED UNFAIR LABOR PRACTICES   
 A.  Background    
The Respondent was established in June 1994 as a clinic providing specialized care and tr
aining for patients with long-
standing and chronic pain.  The Clinic offers an interdiscipli-
nary team approach and utiliz
es physical, occupational, and 
recreational therapists and others in a comprehensive program.    
At relevant times, Susan Haye
s has been the Respondent™s 
chief executive officer, Dr. John Tyler, the Clinic™s medical 
director, and Dr. Kevin Murphy, its
 psychologist.  All are part 
owners of the Respondent.  These individuals were involved in 
establishing the Clinic and in doing so drew from the staff of 
another health care  institution in the area for its starting em-
ployees.  One of the employees invited to join the Clinic at its 
inception was the Charging Party who had worked with Hayes 
at the other institution.  At relevant times McKeon was a exer-
cise physiologist at the Clinic
. Lee Carman was hired in June 
1995 as a physical therapist and was promoted to manager of 
therapeutic services in
 October 1995.  As manager of therapeu-
tic services,  Carman became responsible for the direct supervi-

sion of the Clinic™s physical therapists, massage therapists, and 
exercise physiologists, including the Charging Party.    
At relevant times, the Respondent has provided wages or 
salaries and certain fringe benefi
ts to its employees.  A portion 
of the employees™ fringe benefits were paid for, in whole or in 

part, by the employees in the form of payroll deductions from 
their earned wages or salary.  
One aspect of the Respondent™s 
employee compensation system was the issuing of ﬁbenefit 

dollarsﬂ to employees.  These ﬁbenefit dollarsﬂ were a fixed 
number of dollars above and beyond the normal employee 
wage or salary issued to each employee each month, which 
could be allocated by the rece
iving employee to pay the em-
ployee™s portion of fringe benefit costs or, in the alternative, to 
be paid directly to the employee.    
B. Evidence    
1. The Charging Party™s telephone call to the Respondent™s 
insurance carrier    
In September 1995, during the period preceding the expira-
tion of its then-existing employee insurance plan, the Clinic 

added to its employee benef
its a new short-term/long-term employee disability benefits plan 
(the Plan).  The Plan was in 
addition to the Clinic™s other 
employee insurance coverage.  
Using its insurance agent, Dani
el Nowels, the Respondent en-
tered into an agreement with 
an insurance underwriter, UNUM 
Life Insurance (UNUM), to provi
de the Plan to
 eligible em-
ployees.    
In November 1995, Hayes and No
wels explained to employ-
ees how the Plan was to operate.  The premium for the Plan 
was to be employer paid, but
 the covered employees would 
have their ﬁbenefit dollarsﬂ reduced by the amount of the pre-
miums paid by the Clinic for th
e coverage.  The assertion that 
the Plan was to be paid for by the Employer coupled with the 

seemingly inconsistent fact that
 the employees would have their 
ﬁbenefit dollarsﬂ reduced in 
amount equal to the premium 
caused a certain confusion am
ong employees respecting who 
was paying for the coverage wh
ich persisted over time despite 
the repeated explanations of
 the Respondent.  The employee 
questions and confusion continue
d even after Plan pamphlets 
were distributed in early January 1996
2 and a second employee 
meeting was held on January 9 
to explain the Plan and how 
individual employee coverage was paid for.   
Hayes testified that although vi
rtually the entire staff had 
questions at the Tuesday, Janua
ry 9 meeting, which were an-
swered by management as best 
as possible,  none of the em-ployees raised further questions with her thereafter and she 
therefore assumed the matter had been resolved in all the em-
ployees™ minds by Friday, January 12, her last day of work 
before commencing a vacation.  Su
ch was not in fact the case 
however.    
McKeon testified that she remained confused by the seeming 
contradiction that the Plan was specifically designated as em-
ployer paid, yet employees were having their ﬁbenefit dollarsﬂ 
reduced by the cost of the Plan™s coverage.  She talked with her 
fellow employees and they too remained confused by the ap-
parent contradiction. Employee
 Margaret Jane Andrews testi-
fied that in the Clinic employee room on January 18 either 

McKeon or Carman or both announced to the other employees 
that they were going to call the insurance carrier with their 
questions about the Plan.      
Later that day, on January 18 during Hayes™ absence on va-
cation, McKeon and Manager of Therapeutic Services Carman, 
after several attempts, placed a telephone call from the Clinic to 
UNUM and, using the speaker phone in the employee area of 
the Clinic, spoke to Kathy Bowl
es at UNUM about their ques-
tions and confusions.      
The Charging Party descri
bed the conversation:  
 My questions to [Bowles were] that I had reviewed the 
policy, that it stated in the policy that the short-term and 
long-term disability was Empl
oyer-paid, and I called to 
ask her what that meant and if that was the case, then why 
was our paycheck being deducted for the amount to the 
short-term, long-term disabi
lity to pay for that?    
Q. And what did she say to you?   
A. She just explained that the policy was noncontribu-
tory, which meant that it was Employer-paid.  No enroll-

ment forms needed to be signed by employees because it 
was paid 100 percent by the Employer.  And once again, 
IŠyou know, I questioned if that was the case, then why 
were our paychecks being redu
ced as in previous team 
meeting discussions to help pay forŠto pay for short-
term, long-term disability.    
Q. And did she give you an answer?    
A. No.  She had no answer.  I mean, this was new to 
her also.   
Q. Okay.  How did the conversation get left?    
A. I know that Lee had asked questions that he had.  I 
don™t recall what they were, but it ended up that, OkayŠ
thank you, and left it at that.  
 Immediately following the call, Carman, McKeon, and at least 
one other employee discussed th
e matter and determined it 
would be best simply to await 
Hayes™ return from vacation and 
raise questions with her at that 
time.  That same day other em-
ployees were informed of the conversation.    
Thereafter, Bowles telephoned 
Nowels, reported her conver-
sation with McKeon and Carman
, and asked for information 
regarding the circumstances of th
e Clinic™s insurance.  Nowels 
attempted to reach Hayes but, learning she was on vacation, 
                                                          
 2 Unless otherwise noted all dates refer 1996.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144 called McKeon at the Clinic.  Nowels reached Carman and 
McKeon by telephone, inquired as to what had transpired and 
reviewed the situation with them attempting to explain the 
terms of the policy and its payment.      
Hayes returned to work from her vacation on Monday, Janu-
ary 22, and received tele
phone calls from both UNUM and 
Nowels respecting the above-descr
ibed events.  Nowels indi-
cated to Hayes there was some seriousness in the matter be-
cause it was his belief that if
 UNUM concluded the policy was 
not in fact ClinicŠas opposed to employeeŠpaid, the Clinic™s 
disability insurance coverage would be canceled.    
Hayes testified that, in speaking to UNUM and Nowels, she 
was able to clarify the matter to their satisfaction, so that the 
policy was not in jeopardy.  Sh
e was not happy with her em-
ployees™ action in causing the difficulty however.  She testified 
she was: 
 [P]retty devastated.  I felt that 
the staff had almost like kind of 
gone behind my back to find out answers which,  one, I tried 
to explain to them.  Two, I felt this was something that I was 
trying to give to them just as an extra benefit and to say thank 
you very much for all of the hard work that they have done, 
and I felt like it just slapped me in the face. 
 Hayes added that she wanted to talk to McKeon and Carman 
together about the matter that day, but their schedules and her 
schedule did not allow such a 
meeting and before she could 
arrange for a meeting the day had passed and the following 
day™s regular weekly staff meeting was upon her.   
Hayes conducted the January 23  staff meeting and at the 
conclusion of its structured portion, she described events:  
 [W]hen I open up the agendas, I ask if there™s any other items 

that need to be discussed, a
nd at the bottom of the agendas 
you will normally see spaces to put that. [McKeon] asked to 

put in short-term/long-term disability.  I stated I would like to 
talk with her and Lee [Carman] and Kevin [Murphy] after the 
meeting.  She did not leave it at that, she came back to me in a 
very determined type of voice that said:  ﬁI want to know why 
we cannot talk about this at this meeting; this is an employee 
issue and I would like for us to talk about it here.ﬂ  And I very 
sternly said at that point:  ﬁI will talk with you and Lee and 
Kevin after this meeting.ﬂ 
She came back one more time in the stern voice of 
stating to me:  ﬁI would like to talk about it now.ﬂ  And I 
looked at her very, very sternlyŠand I don™t do this nor-
mally in a team meetingŠand 
I said, ﬁListen to what I 
say; I will talk with you and Lee and Kevin after this 
meeting regarding this.ﬂ  
 McKeon recalled that Hayes™ re
sponses to her in the meeting were very atypical in being 
both angry and harsh.  Andrews 
testified that Hayes™ reaction to McKeon™s request was suffi-
ciently unusual to bring looks of  surprise to the attending staff 
and caused whispering by the st
aff among themselves followed 
by Hayes™ comments to McKeon.    
Hayes and Dr. Murphy
3 met with McKeon and Carman im-
mediately after this meeting.  Hayes explained to the two her 
desire not to discuss the matter at a staff meeting:   
                                                           
                                                           
3 Hayes testified she included Murphy in the meeting because 
McKeon had seemed upset when Hayes told her in the meeting that the 
matter would be discussed later an
d Murphy was both a skilled facilita-
tor and her counterpart on the clinical side. 
I needed to have both sides of a story before I was going to 
address that in front of a team.  I informed them that I felt like 
I was being attacked in that 
meeting regarding these issues 
and that I was not going to discuss it at that point; now tell me 
what happened so that we can resolve it and I can tell you 
then what I was told too so you understand where I came 
from. 
 Hayes asked about the phone call by McKeon and Carman to 

UNUM and explained the Respondent™s views on the policy 
and the payment.  McKeon continued to hold to her view that 
the fact employees™ ﬁdollar benefitsﬂ were reduced to pay for 
the policy indicated to her that the coverage was not, in fact, 
employer paid, but the meeting e
nded without any discipline or 
other action against either
 McKeon or Carman.    
2.  The charge with the  Colorado
 State  Department of Labor    
Consistent with normal procedure McKeon received her 
paycheck dated February 7, 1996, for the payroll period ending 
January 29.  The check was not for the normal sum and  the pay 
stub indicated that her hours work
ed were fewer than normal.  
McKeon sent a memo to Hayes concerning the check, the body 
of which asserted:  
 In reviewing my pay check,  it appears there has been 
a mistake as the total hours shown for this is 82.67 hours 
as opposed to the usual salary pay period hours of 86.67.    
Could you please explain this discrepancy. Thank-you.  
 McKeon visited the Colorado St
ate Department of Labor on 
February 16 to inquire about th
e pay matter, but was unable to 
speak to an investigator.    
In a memo dated February 19, Hayes responded to 
McKeon™s request for information as follows: 
 Enclosed is a copy of your time sheet which shows you were 
sick on January 18, 1996.  You were absent for the entire day 
8 hours and you do not have PTO available to cover.  I did 
take into consideration that on Sunday you came into the of-
fice and worked four (4) hours.  Therefore I only docked you 
four (4) hours for the January 18th day instead of eight (8) 
hours.  
 On February 20, McKeon met with Joe Herrera, a compli-
ance investigator with the Colorado State Department of Labor, 
and filed a state wage claim against the Clinic respecting the 4 
hours of  ﬁdockedﬂ pay.    
Herrera testified he spoke to Hayes by telephone on the af-
ternoon of February 21 about 
McKeon™s claim and the state regulations he believed applied 
to the matter.  Hayes told him 
she would take up the matter 
with her personnel and human 
resources advisor.  Hayes recalle
d that Herrera called at about 2 
p.m. and told her of McKeon™s wa
ge claim and further told her 
that the docking of McKeon™s hours was improper.
4  She re-
members telling him that she would have HRC, a firm handling 

the Clinic™s human resources,  deal with the matter.  She testi-
fied she ﬁcouldn™t believe that [McKeon] . . . had called the 
Labor Board on this, on the issue of the hours when I felt that I 
had [given] her a nice explanation of the reason why I had done 
it.ﬂ   
Later that day an agent of HRC, on the Respondent™s behalf, 
contacted Herrera and told him an
 error had been made and that 
 4 The position of Herrera as conveyed to Hayes was that McKeon 
was a salaried employee whose salary
 could not be properly docked in 
the circumstances presented. 
 PIKES PEAK PAIN PROGRAM 145the claim would be paid.  The claim was in fact paid, with the 
Colorado State Department of Labor noting the receipt of pay-
ment on February 26 and thereafter closing the file.    
3. The reduction in the Charging Party™s hours of work    
Hayes testified that she always had a high opinion of 
McKeon™s professional skills.  She noted, however, that her 

own direction of employees had b
een quite informal and, with 
the assumption by Carman of the position of manager of thera-
peutic services in October 1995,
 he began to more formally 
structure work for the staff under his direction.  The revamped 

and tightened schedules and arra
ngements initiated by Carman, 
in Hayes view, placed greater re
sponsibility on staff, including 
McKeon, to manage and account for their time.    
Hayes testified that McKeon had difficulty adjusting to these 
changes and that the previous fri
endly and informal relationship 
between the two of 
them came under strain commencing about 
October 1995.  McKeon characteriz
ed the friendly relationship 
between the two as ending on, and as a result of, the January 23 
staff meeting rather than on earlier events and circumstances.    
Hayes testified that in the fa
ll of 1995 she received reports 
from staff that McKeon was leaving the Clinic to go to ap-
pointments during the workday 
without providing adequate 
notice to staff and was neither reporting her departures from the 
Clinic nor  her expected return times.  Hayes testified that she 
discussed these matters with McKeon informally at the time she 
learned of the problem.  McKeon testified that until the Febru-
ary 2 meeting, described below, Hayes had never criticized  her 
work nor raised attendance or reporting problems or the com-
plaints of staff.    
Hayes testified that these pr
oblems reoccurred and on Febru-
ary 2 she called McKeon to a meeting with McKeon™s immedi-
ate supervisor, Carman, and w
ith MurphyŠwhom she intended 
to act as a facilitatorŠto discuss McKeon™s leaving the facility 
without telling the receptionist where and for how long she 
would be gone. Carman testified that he participated in the 
meeting as McKeon™s supervisor and because he felt her work 
was being affected by the absences.    
At the meeting, these problems were raised with McKeon.  
Hayes recalled that McKeon became angry that her appoint-
ments were being used as a basis of criticism, inasmuch as she 
believed that Hayes well knew of
 them and thus had in effect 
consented to and approved of he
r conduct.  Hayes testified she 
explained to McKeon that she had in fact known of McKeon™s 

appointments, but not that they
 were becoming a problem for 
scheduling patients, nor that there was a failure to let the staff 
know where McKeon was or when she would return to the 
Clinic.  McKeon answered that she always informed the front 
desk when she was leaving and when she would be back.  
Hayes countered that McKeon™s a
ssertions were not consistent 
with the reports she was receiving from the front desk.    
Hayes also suggested to McKeon that with excessive ap-
pointments, long lunch hours, 
and early afternoon departure 
times, McKeon was not working a full week.  Hayes also told 
McKeon that if ﬁher behavior
sﬂ continued she would be 
changed from a salaried or full-time employee to an hourly or 
part-time employee.  Hayes testif
ied, ﬁMy intent was:  ‚You™re 
paid for 40 hours a week, we™d like for you to work 40 hours a 
week; if you continue to work approximately 30 hours a week, 
then I™m going to pay you for 30 hours a week.ﬂ™  McKeon 
recalled that she was threatened by Hayes at the meeting with 
both a reclassification from salaried to hourly employee and 
with a reduction from full- to half-time employment.    
Hayes testified that in late 
1995 and more specifically from 
January 27 on, she, Lee Carman, and Kevin Murphy had been 
discussing ways to reduce Clinic
 costs including the possible 
reduction of employee hours.  She testified to meeting on Feb-
ruary 20 with the two at which time they reviewed employees™ 
schedules in consideration of possible reductions in employee 
hours.  Hayes testified that at 
the meeting they determined to 
cut McKeon™s hours from her current 8 to 3 hours per day. 
Carman testified, without  partic
ularizing the dates, that he was 
involved in evaluating employees™ hours with Hayes and Mur-
phy, and that he was aware McKeon™s hours were to be cut 
before the February 21 meetin
g described below. Dr. Kevin Murphy was also unable to recall specific dates, but testified 
that he had spoken with Hayes a
nd Carman in several meetings before the February 21 meeting ﬁconcerning Kim™s hours and 

the amount of time she was actually working, and what we 
needed in the program in terms of her working, and whether 

that was an efficient use of our resources.ﬂ    
McKeon testified that shortly af
ter 3 p.m. on February 21 she 
injured her shoulder while working.  Soon thereafter and before 
she had reported her injury, she 
was summoned to a meeting in 
Hayes™ office and there met with Hayes, Carman, and Murphy.  
She was given a letter addressed 
to her dated February 21, the 
text of which read in part:  
 In review of your schedule at Pikes Peak Pain Program the 

majority of your work is between the hours of 8:00 am to 
10:30 am.  Therefore, we are rearranging your work schedule 
to cover these sessions.  Effective February 26, 1996 we 
would like for your hours to be Monday thru Friday 8:00 am 
to 11:00 am. 
 Hayes placed the meeting as occurring  at 3:30 to 3:45 p.m. She 
recalled that McKeon did not me
ntion having injured herself 
just before the meeting and lear
ned of McKeon™s report of an 

injury later that working day after the meeting. 
McKeon reported her injury after the meeting and was there-
after referred to a regularly used physician by the Clinic, Dr. 
Robert Pero, for evaluation of her injury.  Dr. Kevin Murphy 
telephoned Dr. Pero following the referral, but before 
McKeon™s initial visit, and informed Pero that McKeon™s injury 
was reported by her in the context of an adverse personnel ac-
tion, implying at the very least 
that Dr. Pero should view the claim of injury by McKeon skeptically.  In all events Dr. Pero 
evaluated McKeon, diagnosed a shoulder strain,  prescribed 
physical therapy, and imposed 
temporary work restrictions 
limiting lifting and  for
ceful flexion.    
McKeon testified that from February 21 through the meeting 
on March 7, described below, 
she worked her new reduced 
schedule while complying with the 
work restrictions set by Dr. 
Pero.  Carman, however, testifie
d that he observed and/or re-ceived reports concerning various failings of McKeon in the 
days following February 21, namely; the undertaking of physi-
cal tasks prohibited by her work 
restrictions, reporting to work 
late, and the unauthorized canc
eling of a patient session pur-portedly because of her work li
mitations which, in Carman™s 
view, were not in fact a limiting factor in the patient session.    
Carman prepared an employee report of his perceived inade-
quacies in McKeon™s performance coupled with a list of re-
quirements that she must comply
 with to achieve satisfactory 
performance. The report, formatte
d so that McKeon was to sign 
it at the bottom in acknowledgment 
of its content with spaces 
for witness signatures, asserted in part:  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146 I also acknowledge that failure to comply with any of the 
above written requirements will result in the immediate dis-
missal from my position with Pikes Peak Pain Program.  
 On March 7, McKeon was summone
d to a meeting attended by 
Hayes, Murphy, and Carman.  She brought a tape recorder to 
the meeting and obtained permission to record the meeting 
which she did.  The recording of the meeting and a transcript of 
it were placed in evidence.    
Carman took the initial active role
 on behalf of the Clinic at 
the meeting, telling McKeon that there had been ﬁincidentsﬂ 
and giving her the employee repo
rt described above.  McKeon 
and Carman engaged in a dialogue
, with the other two generally 
silent, concerning the various incidents set forth on the report 

with McKeon disagreeing with the allegations or defending 
herself in each instance.  McKeon also took issue with Dr. 
Murphy™s telephone call to Dr. Pero,  described above, calling 
it unethical and unprofessional on Murphy™s part to question 
McKeon™s veracity in making the 
claim.   McKeon™s defense in 
her exchange with Carman was vigorous and she viewed the 

criticisms of her as both incorrect and unjust.  At one point 
McKeon accused the Clinic of simply attempting to rely on any 
little thing in its criticism of her,  which characterization Hayes 
disputed.5  The meeting ended when 
this exchange or debate between McKeon and Carman was interrupted by Hayes who 

told McKeon: ﬁ[T]his will be your last day today because we 
will not tolerate this type of thing any more.ﬂ  Following a brief 
further exchange, the meeting 
ended.  McKeon™s employment 
with the Clinic was thereafter ended.   
McKeon™s discharge was never withdrawn and she has not been employed at the Clinic since. Following her discharge, 
McKeon sought state unemploym
ent compensation which was granted following state consideration of the circumstances of 
her discharge.    
C.  Analysis and Conclusions    
1. Arguments of the parties    
The General Counsel argues th
at McKeon engaged in three separate actions, each of which were protected under the Act:  
(1) her telephone call to UNUM; (2) her requests to Hayes to 
discuss the insurance matter at the staff meeting and; and (3) 
her filing of  her Colorado Stat
e Department of Labor salary 
claim.  The General Counsel argu
es further that these protected 
activities were the cause of the Respondent™s warning of 
McKeon, the Clinic™s reduction in her work hours and its sub-
sequent discharge of McKeon. Thus, the General Counsel ar-
gues that the Respondent in 
warning McKeon, reducing her 
hours, and in discharging her,  all  because of her protected 
activities,  violated Section 8(a)(1) of the Act as alleged in the 
complaint.    
The Respondent contests each of the General Counsel™s ar-
guments.  First,  the Respondent argues that McKeon™s actions 
on each of the three occasions ra
ised by the General Counsel 
were individual actions withou
t the legal concert necessary 
under current law to cloak McKeon™s actions with protection 
under the Act.  Second,  the Respondent argues that, irrespec-
tive of whether McKeon™s activities were protected,  she was 
not warned, work were not reduced,  nor terminated for those 
activities.  Rather, ar
gues the Respondent,  the warning, the 
                                                          
                                                           
5 Thus, for example,  the following exchange:  McKeonŠﬂYou guys 
are grasping.ﬂ; HayesŠﬁNo, we™re not grasping.ﬂ 
reduction in McKeon™s hours, and her subsequent discharge 

were each business decisions of the Clinic completely inde-
pendent of any actions of McKe
on respecting disability insur-
ance or salary claims or her 
contacts with UNUM or the Colo-rado State Department of Labor.  More specifically, the Re-
spondent argues the initial warn
ing in dispute arose from com-
plaints from employees of the Charging Party™s conduct and the 
reduction in her hours was based 
on  a determination that the 
Clinic did not need her for the full workday.  Finally, the Re-

spondent asserts the decision was taken to meet with McKeon 
on March 7 because of a developing pattern of insufficient 
conduct and her discharge occurred only upon the conclusion 
drawn from her behavior at the meeting that she was not going 
to change her belligerent attitu
de or conduct.  Thus, the Re-
spondent argues it did not violate 
the Act in any manner and the 
complaint should be dismissed.    
It is appropriate to initially address the legal arguments re-
specting the issue of whethe
r McKeon™s activities were pro-
tected under the Act.  Thereafter,  the analysis will turn to the 
question of whether McKeon™s prot
ected activities resulted in 
her receiving the contested warn
ing, reduction in hours, and/or 
discharge.    
2. Were McKeon™s activities protected under the Act    
Section 8(a)(1) of the Act  provides that it shall be an unfair 
labor practice for an employer to interfere with, restrain, or 
coerce an employee in the exercise of the rights guaranteed in 
Section 7 of the Act.  Section 7 in turn asserts that employees 
have the right to  ﬁengage in 
other concerted activities for the 
purpose of collective bargaining or other mutual aid or protec-

tion.ﬂ  Thus, a statutorily suffi
cient degree of ﬁconcerted activi-
tiesﬂ is necessary to invoke the pr
otections of Section 8(a)(1) of 
the Act.  The concept of ﬁconc
ertednessﬂ has been one of evo-
lution and controversy through the Board™s history and  indi-

vidual, setting specific, analyses 
of particular conduct are often 
highly context sensitive.  Each of the three activities advanced 

as protected by the General Counsel will be discussed sepa-

rately below.    
a.  McKeon™s participation in the January 18, 1995 telephone 
call to the Clinic™s insurance carrier     
The telephone call and related circumstances are described, 
above, and are not in substantia
l dispute.  McKeon™s telephone 
call presents the narrow
6  legal issue:  Did her individual
7 ac-
tion rise to the level of concerte
d activity by virtue of the con-
text of events? The General Counsel seeks to invoke the  
Board™s ﬁlogical outgrowthﬂ doctrine.   In 
Mike Yurosek & Son
, 306 NLRB 1037 (1992), enfd. 53 F.3d 261 (9th Cir. 1995),  the 
Board held at 1038:     
  6 Much concerning McKeon™s telephone 
call is not in legal or factual 
dispute. McKeon telephoned UNUM Insurance about insurance cover-age  which she was to receive.  The 
inquiry therefore concerned a term 
and condition of her employment. 
 The Respondent specifically con-
ceded that there was no impropriety
 in her telephone call which would 
justify punishment or adverse acti
on against her.  Employee telephone 
calls to their employer™s insuran
ce agents regarding insurance cover-
ages, current or possible, are clearly protected, if concerted.  
Harvest  
Communications, 321 NLRB 40 (1996). 
7 Although McKeon undertook her i
nquiry with fellow employee 
Carman,  Carman was an admitted supervisor at all relevant times and 
the General Counsel does not assert that McKeon™s conduct was con-
certed by virtue of his participation in the activity.  PIKES PEAK PAIN PROGRAM 147We will find individual action is concerted where evidence 
supports a finding that the concerns expressed by the individ-
ual are [a] logical outgrowth of 
the concerns expressed by the 
group.  
 The Board applied this doctrine in 
C & D Charter Power Sys-
tems, 318 NLRB 798 (1995), to hold that an individual em-ployee™s complaints at a general employee meeting ﬁconstituted 
concerted activity because they 
were the logical outgrowth of 
the prior concerted complaints employees  voiced.ﬂ  
The Respondent argues that by the time of the telephone call 
all other employee concerns ha
d been answered and McKeon™s 
actions were personal and isolat
ed.  Counsel for the Respondent argues on brief at 15: 
 Counsel for the General Counsel presented no evidence that 

any employee, other than Ms.
 McKeon, had additional con-
cerns about the plan after the January 9th staff meeting.  

Rather, the evidence indicates Ms. McKeon™s phone call to 
UNUM occurred after all questions concerning the ST/LT plan had been resolved.  In short, Ms. McKeon placed the 

telephone call to UNUM merely to allay her own personal 
suspicions about how the ST/LT plan was paid.  Thus, the 
UNUM phone call did 
not constitute
 concerted activity.   
 Contrary to the factual argumen
t of the Respondent, however, I 
find that there were ongoing questions among employees re-

specting the  way in which the 
coverage premiums were being 
paid.8   I credit the uncontradicted testimony of Margaret An-
drews that such questions and discussions continued among 
employees  through the time the phone call was placed.  I fur-
ther credit her testimony that McKeon and Carman explicitly 
announced to employees that they
 were going to inquire about 
the matter and that at least some employees were present during 

some or all of the telephone call.   
Given this factual finding, and in light of the cases cited, I 
find that the ﬁlogical outgrowthﬂ doctrine applies to the 

McKeon telephone call on Janu
ary 18, 1996, to UNUM insur-
ance, and that the call was therefore protected concerted activ-

ity
9 within the meaning of Section 7 of the Act.    
b. McKeon™s questions at the January 23, 1996 staff meeting    
Hayes™ testimony may be used 
to describe the conduct at is-
sue. 
 [McKeon] had statedŠwhen I open up the agendas, I 
ask if there™s any other items that need to be discussed, 
and at the bottom of the agendas you will normally see 
spaces to put that. [McKeon] asked to put in short-
term/long-term disability.  I stated I would like to talk with 
her and Lee [Carman] and Kevin [Murphy] after the meet-
ing.  She did not leave it at that, she came back to me in a 
very determined type of voice that said:  ﬁI want to know 
why we cannot talk about this at
 this meeting; this is an employee issue and I would like for us to talk about it 
                                                          
 8 It is unnecessary to make conclusions respecting the manner of 
premium payments, i.e., whether they were employee paid in the cir-
cumstances described above.  It is e
nough to find, as I do, that the mat-
ter was ambiguous and confusing and that McKeon was not acting in 
bad faith in making her inquiry. 
9 The Respondent does not argue that the activities of McKeon, if 
concerted,  were not known to be such by the Respondent.  Nor would 
this argument be sustainable given that Carman her cohort in the call 
was a supervisor who clearly obser
ved the other employees involve-
ment in the matter.  See also fn. 10, infra. 
here.ﬂ  And I very sternly said at that point:  ﬁI will talk 
with you and Lee and Kevin after this meeting.ﬂ    
She came back one more time in the stern voice of 
stating to me:  ﬁI would like to talk about it now.ﬂ  And I 
looked at her very, very sternlyŠand I don™t do this nor-
mally in a team meetingŠand 
I said, ﬁListen to what I 
say; I will talk with you and Lee and Kevin after this 
meeting regarding this.ﬂ  
 The General Counsel argues Mc
Keon™s attempt to raise the 
insurance matter at the meeting is concerted:  (1) as a logical 
outgrowth of the employees™ qu
estions concerning the insur-
ance,  as argued in the preceding section;  (2) as a simple con-
tinuation of that phone call and 
earlier concerted conduct; and 
(3) as threshold conduct designed to induce group action.  The 

Respondent opposes each argument.    
The first two arguments have been analyzed above and the 
issues decided in the General Counsel™s favor.  Regarding the 
ﬁinducement to group actionﬂ qu
estion, the General Counsel 
argues on brief at 11: 
 McKeon™s statement at the meeting that the disability 
plans were of concern to all the employees and, thus, 
should be discussed at the t
eam meeting was clearly a call 
for group action on the subject of the disability plans.  
Hayes squelched any potential
 group discussion that could 
in turn have lead to group action by punishing McKeon for 

having the temerity to raise the subject over Hayes™ objec-
tion.  In 
Meyers II
, [Meyers Industries
, 281 NLRB 882 
(1986)]  and in subsequent case
s, the Board reaffirmed the 
holding in 
Root-Carlin, Inc
., 92 NLRB 1313, 1314 (1951), 
that the protection of Section 
7 extends to concerted activ-ity which initially only involve
s a speaker and a listener, 
for such activity is an indi
spensable preliminary to group 
activity.  In 
Neff Perkins
, 315 NLRB 1229 fn. 1 (1994), 
the Board specifically stated, ﬁWe note that employees 

questions and comments concerning why conditions raised 
at a group meeting called by 
an employer clearly come 
within the definition of concerted activity under Board 

precedentﬂ; see also 
United Enviro Systems
, 301 NLRB 
942 (1991); Whitaker Corp.
, 289 NLRB 933 (1988).  As 
Hayes was not required to permit a group discussion on 
the disability plans, retaliat
ory actions against McKeon for 
having attempted to initiate such a discussion violated the 
Act.     
 Counsel for the Respondent argues in opposition at 16Œ17 of 
her brief:   Likewise, Ms. McKeon™s Janua
ry 23rd request was not 
ﬁcalculated to induce, prepare for, or otherwise relate[d] to 
some kind of group action.ﬂ 
KNTV, Inc.
, 319 NLRB 447, 
450 (1995) (employee™s request that his employer consider 
improving employee wages was 
engaged in concerted ac-
tivity because his request wa
s ﬁa continuation of his open 
and active engagement in, and leadership of, concerted ac-
tivities involving employee pa
y issuesﬂ).   Rather,  
McKeon™s request occurred after the ST/LT plan was no 
longer an issue.  Therefore, McKeon™s request was not a logical outgrowth of concerns about the ST/LT plan.  
Moreover, McKeon testified at the hearing that she told  
Hayes she wanted to discuss the ST/LT plan at the January 
23rd staff meeting because ﬁ
I thought 
it was an issue that 
pertained to all the team members, and . . . 
I thought
 we  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148 should discuss it.ﬂ  Transcript 132:9Œ11 (emphasis added).  No other team members expressed similar sentiments.  Transcript 41:6Œ9; 84:9Œ12.  Therefore, the evidence dem-onstrates that, at the January 23rd staff meeting, Ms. McKeon merely sought to express her own individual and personal confusion about the ST/LT plan.    The Board has held that ﬁraising questions of common concern at meetings with company officials is usually a concerted act, particularly when the first person plural is used by the employee.ﬂ  Grimmway Enterprises, Inc., 315 NLRB 1276, 1279 (1995) (finding that employee who stated ﬁwe wanted to knowﬂ and ﬁI and all of my co-workers want to knowﬂ was the designated spokesperson of an employee group and thus his actions were protected concerted activity).  However, the Board further explained that ﬁ[t]he Board will usually regard that step as an essen-tial preliminary to the inducement of group action.ﬂ  Id.  Because Ms. McKeon™s activity took place after the ST/LT plan payment issue had been resolved, her activity could not have been ﬁan essential preliminary to the in-ducement of group action.ﬂ    In short, there is simply no evidence Ms. McKeon was engaged in protected concerted activity when she placed the phone call to UNUM or made the January 23rd re-quest.  Rather, Ms. McKeon was acting alone and for her sole personal benefit. [Emphasis in original.]   I reject the argument of the Respondent that, because the in-surance coverage payment had been ﬁresolvedﬂ as of the staff meeting on January 23,  McKeon™s activity could not have been an essential preliminary to group action.  If counsel means by her argument that no employee concerns remained at that time,  I reject the argument on the facts.  Counsel argument may mean, rather, that because the insurance coverage had been put in place and the means of payment implemented by January 23, the employees were in effect faced with a fait accompli  re-specting which no group action was now possible and therefore no action of McKeon at that time could be regarded as an es-sential preliminary to group action.  I reject this argument as well. Even after the implementation, employees could seek to have the means or source of payment of the insurance premi-ums changed and, even if unsuccessful, could press their  case to the employer,  to the insurance carrier,  to public authorities, to the public generally,  or virtually to any forum at which they believed help would be availing.  Group action in the sense used here is not necessarily successful or desirable action but rather and simply the action of more than one employee con-cerning the issue.      Based on my prior analysis, above, I agree with the General Counsel that the conduct of McKeon on January 23,  like that of January 8,  was concerted within the meaning of Section 7 of the Act.10  Based on the cases cited and the record as a whole,  I also agree with the General Counsel that the actions of McKeon on January 23 were concerted as conduct  which was an essen-tial preliminary to group action.  I therefore find that the con-duct was protected concerted activity within the meaning of Section 7 of the Act.                                                               10 Hayes specifically attributed to McKeon the statement at the meet-ing: ﬁ[T]his is an employee issue and I would like for us to talk about it here.ﬂ  There is no question that Hayes knew, either from McKeon™s remark itself or from previous conversations with Carman, or should have known of the more general interest employee interest in the insur-ance issue by this time. c. McKeon™s filing of a wage claim with the Colorado State Department of Labor    The General Counsel™s argument that McKeon™s contacts and charge with the Colorado State Department of Labor were protected concerted activity differs from the earlier arguments respecting her call to the insurance carrier and her statements at the staff meeting.  On brief counsel for the General Counsel argues:  General Counsel concedes that McKeon™s wage claim with the Colorado State Department of Labor was not an out-growth of any group concern.  However, the issue raised by McKeon to the State Labor Board, namely whether an ex-empt, salaried employee could be docked pay for missing a day or several hours of work, was clearly a question that re-lated to all of Respondent™s salaried employees, which in-cluded most of McKeon™s team.  The significance of this is-sue was highlighted by Respondent™s invitation to Joseph Herrera to speak to Respondent™s management about the state regulations applicable to McKeon™s complaint.  (Tr. 97Œ98.)    In Alleluia Cushion, 221 NLRB 999 (1975), and its progeny, the Board held that an individual action consti-tuted concerted activity as long as the individual activity involved a group concern; see Steere Dairy, Inc., 237 NLRB 1350 (1978); P & L Cedar Products, 224 NLRB 244 (1976).  General Counsel takes the position herein that the Allelulia Cushion theory should be applied to McKeon™s wage complaint because, although McKeon had not discussed the matter with other employees and was not authorized to speak on behalf of others, the com-plaint involved an issue that could have general applica-tion to all salaried employees of Respondent, and, there-fore, it was a matter of general concern and constituted concerted activity under Allelulia Cushion.  Thus, any re-taliation against McKeon due to her wage complaint was violative of the Act.4  4 While General Counsel recognizes that Meyers I and II and their progeny currently set forth Board law defining concerted activity, the Board has signaled a willingness to reconsider whether it should re-turn to the Allelulia Cushion line of cases for defining concerted activ-ity.  See C & D Charter Power Systems, [318 NLRB 798 fn. 2 (1995)]; Liberty National Products, 314 NLRB 630 fn. 4 (1994).   The Respondent emphasizes in its brief that ﬁthe General Coun-sel failed to present evidence that any other employee was aware of Ms. McKeon™s claim or that other employees had similar complaintsﬂ and therefore ﬁMs. McKeon filed the wage claim on her own behalfﬂ and ﬁthe filing of the wage claim was not protected concerted activity.ﬂ    The Board in Alleluia Cushion Co., 221 NLRB 999 (1975), found  constructive concert and hence protected activity when an individual acting on his own, but concerning a matter of workplace safety common to all employees, contacted a Federal workplace safety agency.  That doctrine, were it current law, would clearly apply to the actions of McKeon™s in contacting the Colorado State Department of Labor respecting a claim based on an employer™s actions in docking a salaried em-ployee™s wages. Many of the nonsupervisory employees at the Clinic are salaried. In a protracted litigation however, culminat- PIKES PEAK PAIN PROGRAM 149ing in Meyers Industries, 281 NLRB 882 (1986), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 
U.S. 1205 (1988),  the Board exer
cised its discretion to specifi-
cally overrule 
Alleluia 
and abandon its constructive concert 
doctrine.  As the counsel for th
e General Counsel notes,  in the 
cases cited in his quoted argument above, various Board mem-
bers since this abandonment of
 the constructive concert doc-
trine have questioned 
Meyer™s rejection of Alleluia
.  The 
Meyer decision, even if questioned from time to time by individual 
members of the Board, has not been reversed by the Board and, 
as the General Counsel concedes, remains good law.    
The General Counsel urges that I, in effect, overrule 
Meyers and return to the 
Alleluia 
standard.  This is surely a proper ar-
gument for the General Counsel to make to the Board and 

therefore is properly made to me to preserve the matter for later 
argument to the Board,  but reversing current Board law is sim-
ply beyond my reach as an administrative law judge.  Adminis-
trative law judges are required from time to time to apply the 
Act and the Board™s holdings to new areas or to determine the 
most appropriate Board cases or doctrines to follow where 
precedent is in conflict.  Thus, interpolation and in some cases 
extrapolation of current doctrines are properly undertaken by a 
judge seeking to apply the law to a given case.  The doctrine of 
stare decisis, i.e., the principal of judicial adherence to decided 
cases, however, generally require
s lower courts to apply the 
settled law of prior decisions wherever applicable without 
modification or change.  The Board has long specifically re-
quired its administrative law judges to follow Board precedent 

unless and until such precedent is changed by the Board or the 
Supreme Court, even in circumstances where contrary current 
Court of Appeals law exists. Waco, Inc., 273 NLRB 746, 749 fn. 14 (1984); Iowa Beef Packers
, 144 NLRB 615, 616 (1963).  
As the General Counsel concedes 
and as I find, the constructive concert doctrine and the 
Meyers 
decision is squarely involved 
here.     
I view the requirement that judges follow precedent as ex-
tending to areas where the law is under challenge and individ-

ual Board members have expresse
d reservations about current 
law.  Indeed, even were it seemingly apparent that a current 
Board majority would soon change
 current law, unless and until 
that law has been changed by Board or Supreme Court decision 

or other means such as the issuan
ce of a new rule or regulation, 
the current law will continue to bind me.  This being so, I de-
cline to reevaluate 
Meyers or return to the Alleluia
 constructive concert doctrine.  
Meyers
 is current law which binds me.  It 
squarely holds that individual ac
tions such as those of McKeon in dealing with the Colorado State Department of Labor are not  
concerted activities and therefore are not  protected under the 
Act.  I so find.      
Given this finding, I shall not further consider whether 
McKeon suffered adverse actions as a result of her contacts and 
charge with the Colorado State Department of Labor. The Gen-
eral Counsel must take its argument that the doctrine of con-
structed concert should be resurrected by the Board.    
3.  Was McKeon discriminated against because of her protected 
concerted activities    
The complaint at paragraph 4 alleges three separate acts of 
discrimination against McKeon: the warning given her on Feb-
ruary 2Šcomplaint subparagraph 
4(a),  the reduction in her 
work hours announced on February 21Šcomplaint subpara-
graph 4(b), and her discharg
e on March 7, 1996Šcomplaint 
subparagraph 4(c).  These acts 
are alleged to have been under-
taken by the Clinic because of 
McKeon™s protected activities in 
violation of Section 8(a)(1) of the Act.      
As the parties ably discussed on brief, the Board in 
Wright 
Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), established a test 

for approaching discrimination allegations which was recently 
restated in 
Manno Electric, Inc., 321 NLRB 278, 280 fn. 12 
(1996):   Under [the 
Wright Line
] test, the Board has always first re-
quired the General Counsel to persuade that antiunion senti-
ment was a substantial or motiva
ting factor in the challenged 
employer decision.  The burden of persuasion then shifts to 
the employer to prove its affi
rmative defense that it would 
have taken the same action even
 if the employees had not en-
gaged in protected activity.  
Office of Workers Compensation 
Programs v. Greenwich Collieries
, [114 S.Ct. 2551, 2557Œ
2558 (1994)].  
 That test shall be 
applied here.    
a. Was McKeon warned on February 2 because of her pro-
tected concerted activities of
 calling UNUM insurance on 
January 12 and her remarks at a staff meeting on January 23
11 The General Counsel contends 
that McKeon was warned on February 2 because of her January 12 telephone call to the in-
surance company and her attempts to raise the subject of  dis-
ability coverage at the January
 23 staff meeting.  Thus, the 
General Counsel argues the re
asons given McKeon were sim-ply pretext designed to cloak  
the true, but improper motive of 
HayesŠanimosity against McKe
on because of her protected 
concerted activity.  The Genera
l Counsel also notes the timing 
of the warning as occurring very shortly after the occurrence of 

McKeon™s protected conduct.    
I have found McKeon™s call and 
staff comments to be con-certed and protected activity. There is no dispute that Hayes 
was upset by McKeon™s call to the insurance carrier which had 
potentially adverse consequences
 for the Clinic and was an-
gered by the attempt of McKeon to raise the insurance matter at 
the staff meeting. Since Hayes was on vacation until Monday, 
January 22, she learned of each of the protected acts of 
McKeon during the week before the Friday, February 2, 1996 
meeting with McKeon at which sh
e was warned.  Thus, there is 
a close temporal relationship between the protected activity and 
the warning.  Further, the se
ssion with McKeon on February 2 
wasŠother than contested inform
al discussions between Hayes 
and McKeon some months earlie
rŠthe first time at which 
management had informed McKeon of  its perceived inadequa-
cies in her work or of employee complaints about her availabil-
ity.      
The Respondent concedes the timing of events is not propi-
tious from the Respondent™s persp
ective.  Counsel for the Re-
spondent argues, however, that 
Hayes™ passions or animosity 
generated by McKeon™s two actions
 at issue were short-lived 

and quickly passed without co
nsequence to McKeon™s em-
ployment.  Further, the Respon
dent notes that the meeting on 
February 2, originally scheduled
 for February 1, was not in-
tended to be a formal matter, but rather more of an informal, 

mediated session to let McKeon know that there was recurring 
                                                          
 11 The two events were known to Ha
yes and Carman at the time the 
warning was issued and therefore it 
is unnecessary to separate the two 
protected activities in determining if McKeon was improperly discrimi-
nated against. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150 problems not in the quality of her work but rather in her being 
at the Clinic available to wo
rk.  The Respondent emphasizes the denial of the Respondent™s agents that improper motive 

underlay any of the actions ta
ken respecting McKeon.    
Versions of the February 2 meeting are not in substantial 
dispute. There is no doubt Hayes 
raised the matter of McKeon™s 
making appointments and being 
gone from the Clinic during 
working hours and that McKeon was angry because she had 
earlier discussed at least certain of these matters with Hayes.  
There is no doubt that Hayes suggested that McKeon was not 
working full time, that McKeon 
challenged the assertion she 
was not checking out properly, and that Hayes labeled 
McKeon™s denial as inconsistent with the reports she had re-
ceived from other Clinic employ
ees.  Finally, there was no 
question that a series of procedures were put in place following 
the meeting to monitor McKeon™s activities.  While Hayes 
testified that the meeting was intended to be less acrimonious,   
in her view McKeon became very angry and challenging and it 
seems clear in Hayes™ version of
 events that her own conduct 
took a sterner aspect in response to McKeon™s reaction.  In all 
events,  it is clear that Hayes told McKeon that, if her unsatis-
factory behavior continued, sh
e could be changed from a sala-
ried to an hourly employee or changed from a full-time to a 

half-time employee.    
The issue is not so much as what was said at the February 2 
meeting, but rather whether the 
matters asserted by Hayes were 
the true reason for the meeting and warning given to McKeon.  

On the motive question, Carman 
corroborates Hayes.  Carman 
testified that the February 
2 meeting came about in conse-
quence of a joint decision of Murphy, Hayes, and himself to 
raise employee complaints with McKeon.  Carman testified he 
had received various complaints
 from other employees  respect-
ing McKeon™s ﬁfrequent phone calls
, not notifying of when she 
was leaving, the excessive time
 spent out of work for other 
appointmentsﬂ and concluded McKeon™s job performance was 
involved and needed to be addressed.     
Evaluating this allegation of the complaint under 
Wright Line, it may well be that the General Counsel™s evidence con-
cerning timing, animus, and the lack of any prior warning of 
similar kind sustains the Genera
l Counsel™s prima facie case shifting the burden of persuasion to the Respondent.  On this 
record, however,  I find,  even in that situation with the burden 
explicitly on the Respondent,  that
 the Clinic would have taken 
the action it did on February 2 
even had McKeon not engaged 
in any prior protected concerted activity.    
In large measure, this finding is based on the weakness of the 
General Counsel™s argument that the animosity of the Clinic 
and Hayes for McKeon™s call to the insurance company and 

comments at the staff meeting 
would have caused Hayes to 
discriminate against McKeon, and that in order to do so, Hayes 
and Carman would, in affect, fa
bricate, or enhance employee 
complaints in order to create a pretext to justify taking action 

against McKeon on February 2 and to lie about the entire mat-
ter at the trial.  Hayes admitted unhappiness about the fact that 
her employees had contacted the 
insurance carrier and supplied 
it with information that had the potential to adversely effect the 
Clinic, and that unhappiness would 
logically have been directed 
against both McKeon and Carman.  There is no evidence that 
one had a greater role than the other nor that the Clinic or 
Hayes in particular thought that this was so.  Yet, there is no 
suggestion that CarmanŠwho as
 a supervisor was not pro-
tected under the Act for his conduct in contacting the insurance 
carrierŠwas warned nor treated adversely by Hayes.  Nor do I 
find the staff comments of McKeon,
 while clearly of immediate 
significance to Hayes, was the 
type of conduct which would 
have or did produce a lingering hostility of sufficient size and 
duration to cause adverse action to be taken against McKeon.   
Finally, I am simply unable on this record, given my favorable 
evaluation of the demeanor and credibility of Carman, to reject 
his testimony that the warning meeting was caused by em-
ployee complaints respecting McKeon, or to hold that such was 
not the case and rather that Ha
yes and Carman were engaged in 
a conspiracy respecting the matter. Rather, I specifically find 

there were precipitating employee
 complaints to Carman about 
McKeon which caused the February 2 meeting.    
All of this being so, and on the basis of the record as a 
whole, including my evaluation of the relative demeanor of the 
witnesses on the matters in dispute, I simply find the General 
Counsel™s evidence is insufficient to prevail over the testimony 
of Carman and Hayes respecting the events and motivations 
underlying the February 2 meeting and the warning that arose 
out of it.  Accordingly, I sha
ll dismiss the allegations of sub-
paragraph 4(a) of the complaint.    
b. Were McKeon™s hours reduced on February 21 because of 
her protected concerte
d activities    
There is no doubt that McKeon was told in a meeting with 
Hayes, Carman, and Murphy on Wednesday, February 21, that 
her hours were to be cut from 8 to 3 hours per day and that her 
hours were in fact cut constant with the announcement effective 
Monday, February 26.    
The General Counsel argues the reduction in McKeon™s 
hours on February 21 was but a continuation of the Respon-
dent™s campaign against her commencing with her earlier warn-
ing.  Counsel notes the reduc
tion in hours made McKeon ineli-
gible for the disability insurance program which had been the 
source of difficulty between McKe
on and the Clinic heretofore.  
Counsel notes that the Responden
t™s proffered business defense 
that a reduction in hours had been planned by Murphy, Carman, 
and Hayes over a course of weeks preceding its implementation 
is not clearly supported by specific testimony nor documentary 
evidence.  Counsel also states that the argument that McKeon™s 
hours were cut in response to business necessity had not been 
advanced to the regional office 
during the meetings held with Hayes and Carman during the investigation of the charge and 
should be regarded as simply a recent fabrication.    
Murphy and Carman each testified that hours of employees 
and McKeon™s hours in particular
 had been under discussion 
for a period of weeks,  but only Hayes testified specifically that 
the decision to reduce McKeon™s hours had been made before 
February 21, and was specifica
lly designed to match McKeon™s 
morning work schedule.  In this sense the Respondent™s defense 

is weaker than that offered respecting the February 2 warning 
for in that earlier situation Carman™s testimony was more cor-
roborative of Hayes than that presented respecting the reduction 
in hours.      
If the Respondent™s defense concerning the cut in hours is 
weaker than that offered respecting the warning, so, too, the 
General Counsel™s theory of animu
s and other indirect evidence 
of a violation of the Act  is more attenuated.  Thus, the signifi-
cance of the protected conductŠthe call to the insurance com-
pany and the staff meeting commentsŠwas further in the back-
ground and was less significant bot
h in consequence of the 
passage of time and, as a result of the fact, that the insurance 
 PIKES PEAK PAIN PROGRAM 151carrier had indicated the questio
ns and problems concerning the 
policy had been resolved and the cove
rage would be continued.     
Most importantly, however, having found that the February 2 
warning was not based on improper grounds, there is little basis 
for finding that the subsequent
 adverse action against McKeon 
was undertaken based on McKeon™
s protected activities occur-ring in January.   For all of these reasons and based on the re-
cord as a whole,  I find that there is insufficient evidence to 
establish the General Counsel™s 
prima facia case that the Re-
spondent reduced  McKeon™s hour
s because of her telephone 
call to UNUM Insurance and/or because she spoke up at the 
staff meeting on January 23.  
I shall therefore dismiss com-
plaint subparagraph 4(b).    
c. Was McKeon™s termination on March 7 because of her pro-
tected concerted activities    
The Respondent™s witnesses, Hayes, Murphy, and Carman, 
testified that they did not initially intend to terminate McKeon 
at the meeting of March 7.  Rather, they asserted that the  meet-
ing was to discuss the perceived inadequacies in McKeon™s 
performance noted above and to 
attempt to induce her to im-
prove her conduct and performan
ce.  Hayes testified that ob-
serving the obduracy and defensiv
eness of McKeon as Carman 
attempted to discuss her deficiencies, Hayes simply determined 
the situation was unsatisfactory 
and discharged McKeon.    
The primary issues as to this 
count of the complaint are two-
fold.12  First is the issue of Hayes subjective motivation in fir-
ing McKeon.  The second is the timing of the decision to fire 
her. The Respondent™s three mee
ting participant witnesses testi-
fied that Hayes decision to fire McKeon was taken during the 
course of the March 7 meeting. 
 Hayes testified that her deter-
mination arose from observing the hostility and defensiveness 

of McKeon during Carman™s discussion with her concerning 
her failings at th
e meeting.   
The General Counsel argues that 
there is evidence to suggest 
that the RespondentŠor at least HayesŠhad decided to dis-
charge McKeon at least by March 4 because by that time Hayes 
had solicited and received from insurance agent Nowels a ﬁre-
capﬂ of events surrounding the phone calls to UNUM in Janu-
ary.  Hayes had also transmitted to her human resources con-
sultants before the March 7 mee
ting Carman™s list, described 
above, which was given to McKe
on at the meeting and was the 
basis for the discussions held.    
I agree with the General Counsel that the noted evidence 
tends to support his theory that the discharge was preplanned 
and, for that reason,  was argu
ably because the Respondent, or 
at least Hayes, was hostile to McKeon because of her earlier 
activities.  Such an argument would have far greater force in 
supporting a finding of a violation of the Act, however, if 
McKeon™s charge with the Stat
e Department of Labor were 
protected concerted activity.
13  That charge and McKeon™s 
injury reported as occurring on February 21 just before the 

meeting of Hayes, Murphy, and 
Carman with McKeon that day, 
                                                          
 12 The General Counsel argues that the discharge was but the culmi-
nation of the course of wrongful discrimination earlier occurring on 
February 3 and 23.  Further, the General Counsel argues that McKeon™s 
conduct at the meeting was, at least 
in part, a response to that earlier 
illegal course of conduct and theref
ore was entitled to ﬁmore latitudeﬂ 
that the Respondent gave it.  These arguments are defeated by my ear-

lier findings that the warning a
nd reduction in McKeon™s hours were 
not improper. 
13 See discussion, sec. 3,d, the Department of Labor Claim, infra. 
and clearly suspected by the Clinic™s agents as being concocted, 
could also well be argued as a basis for a motivation to dis-
charge McKeon given the closer time of their occurrence to the 
discharge.   
On this record, however,  I am unable to sustain the General 
Counsel™s argument on the evidence offered.  Having found 
that the earlier two actions of the Clinic against McKeon al-
leged as violations of the Act 
were not undertaken because of 
McKeon™s call to the insurance company nor because of her 
conduct at the staff meeting,  the General Counsel™s case as to 
the discharge allegation is rendered 
especially difficult. There is 
simply insufficient evidence of other than very short term es-
sentially impulsive hostility by Hayes to McKeon™s protected 
concerted activity and sufficient, if not overwhelming, evidence 
that the Respondent™s agents took the actions they did based on 
McKeon™s perceived inadequacies 
independent of her protected 
acts.    
All this being so, and based on the record as a whole and the 
same evaluative process set forth in resolving the two earlier 

allegations,  I find the General Counsel™s evidence simply does 
not meet the General Counsel™s burden even to establishing a 
prima facia case that McKeon™
s March 7 discharge was based 
on her January activities found prot
ected, above.  Accordingly, 
I find complaint subparagraph 4(
c) is without provable merit 
and will be dismissed.      
d. The Department of Labor claim     
The General Counsel also alleged that the Respondent re-
duced McKeon™s hours and thereafter discharged her because 
of her conduct in filing a charge with the Colorado State De-
partment of Labor.  These theori
es of a violations of the Act 
were clearly part of the compla
int allegations in subparagraphs 
4(b) and (c), but have not been evaluated above save as dis-
cussed as a basis for finding the Respondent did not discrimi-

nate against McKeon for other pr
otected concerted activities.  
Further, these allegations rais
e significant questions of fact 
which are not resolved by my
 findings, above, i.e., that 
McKeon™s insurance inquiry and 
staff meeting conduct did not 
precipitate the adverse actions against McKeon by the Clinic as 
alleged in the complaint.    
I need not resolve these fa
ctual questions concerning 
whether  Hayes or the Clinic™s
 animus against McKeon because 
of her salary claim with the 
Department of Labor caused the 
Respondent™s reduction in her hour
s or her discharge, however, 
because I have determined, above, that McKeon™s actions re-
specting the Department of Labor
 claim were not concerted and 
therefore are not protected conduct under current Board law.  

That being so,  no violation coul
d be sustained whatever factual 
resolution occurred respecting  
the Respondent™s animus based 
on such unprotected employee c
onduct.  Thus, in addition to 
the analysis under taken above
, under the General Counsel™s 
theory that McKeon™s actions w
ith the State Department of 
Labor were constructively concerted and hence protected,  I 
find that complaint paragraphs 4(b) and (c) are also without 
merit under this theory and should be dismissed.    
On the basis of the above findings of fact and on the entire 
record, I make the following   
CONCLUSIONS OF 
LAW   
 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.    
2. The Respondent did not violat
e the Act as alleged in the 
complaint.       
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14                                                             
                                                                                             
14 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
ORDER    The complaint shall be dismissed in its entirety.     
  adopted by the Board and all objections
 to them shall be waived for all 
purposes.   
 